Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/20 has been entered.
Response to Amendment
This action is responsive to the amendments filed 9/3/20. As directed, Claim 19 has been added. Thus claims 1-19 are presently pending in this application. Claims 10-18 had previously been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operation control circuit that controls the charger to cause periodical charging of the capacitor and further controls the switch to cause periodical discharging of the capacitor and consequently a high voltage to be present at an output of the high voltage output circuit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
the operation control circuit is being interpreted, in line with element 140 in Fig. 1, as including an oscillator and AND logic gate, ( “signal from the low frequency oscillator G2 is applied to AND logic gate D5”, the part that controls periodic charging, Par. 0021), and a monoflop which generates a trigger pulse (leading to discharging of the capacitor and a high voltage present at the output, Par. 0021), and equivalents.
Note that the term “circuit” has been interpreted variously as requiring or not requiring interpretation under 35 USC 112(f). In this case, since no features of the circuit are claimed, and because “operation control circuit” does not have a well-defined structure, the term is considered to invoke 112(f).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 4, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manthe et al. (US 2008/0264915 A1, hereinafter “Manthe”) in view of O’Connor (US 2007/0215585 A1), van der Zwart (US Pat. 4514795), and further in view of Mangtani et al. (US 2007/0103943 A1, hereinafter “Mangtani”).
Regarding claim 1, Manthe discloses an ignition device (Fig. 1 with details shown in Fig. 2) for welding equipment (it is a power supply for a TIG welding system, Par. 0008) comprising: 
a capacitor (52, Fig. 2)
a transformer (32) having a primary winding (56) connected to the capacitor (Fig. 2); 
a high voltage output circuit (Annotated Fig. 2-i, high voltage as described in Par. 0027) comprising a secondary winding (58) of the transformer; 

    PNG
    media_image1.png
    367
    431
    media_image1.png
    Greyscale
Annotated Fig. 2-i
a switch (34) that enables the capacitor to be discharged through the primary winding of the transformer (Par. 0027); 
Annotated Fig. 2-ii) comprising a pulse width modulation control circuit (22, PWM described in Par. 0028) configured to control charging of the capacitor (Par. 0029); and 

    PNG
    media_image2.png
    249
    496
    media_image2.png
    Greyscale
	Annotated Fig. 2-ii
an operation control circuit (18, Fig. 1) that controls the charger (“the welding controller 18 may likewise provide inputs to the high frequency controller 22 for varying the high frequency output,” Par. 0022), wherein the charger causes periodical charging of the capacitor  and the switch is controlled to cause periodical discharging of the capacitor (“[t]he high frequency controller 22 is configured to turn the switching device 34 on and off…at discrete time intervals and, accordingly, charge and discharge the capacitor,” Par. 0029) and consequently a high voltage to be present at an output of the high voltage output circuit (“thereby applying high voltage spikes…to the welding torch 14 for establishing or maintaining arcs or both,” Par. 0027).  
Manthe discloses the operation control circuit (18) and charger having pulse width modulation control circuit (22) as set forth above, and discloses the periodical charging and discharging as set forth above, but it is unclear whether or not the operation control circuit controls the charger and switch to cause the above-cited periodical charging and discharging of the capacitor. However, O’Connor teaches, in a power supply (Fig. 5) for welding equipment having a capacitor (16a, Par. 0040), transformer (40), and switch (38) which causes the 30), an operation control circuit (36, Fig. 5) that controls a charger having pulse width modulation control circuit (30) to cause charging of the capacitor (Pars. 0040, 0042, and 0044, and Par. 0010) and which further controls the switch (38) to cause periodical discharging of the capacitor (Par. 0043 and Par. 0013). At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Manthe by configuring the operation control circuit of Manthe to control the charger and the switch to cause the periodical charging and discharging of the capacitor, as taught by O’Connor, because this allows one controller to drive the PWM at a preferred frequency (O’Connor Par. 0044). Note that the combination of Manthe-O’Connor results in an operation control circuit which is equivalent to the claimed operation control circuit because it performs substantially the same functions in substantially the same manner.
Manthe fails to disclose the charger comprising a second transformer, a latch, and an AND gate.
Regarding the latch and AND gate, van der Zwart teaches, in high voltage power supply circuit (Fig. 1), a latch (13) and an AND gate (AND gate comprising gates 810 or 820), wherein the latch is capable of being set by an oscillator (12) signal (the signal from oscillator 12 is fed to the latch 13), wherein an output of the latch and the oscillator signal are supplied to the AND gate (Fig. 1 shows the output of latch 13, as well as the oscillator signal from 12, being inputs for AND gate 810  or  820, and shows both the output of the latch 13 and the oscillator signal direct output being connected to AND gates 810 or 820), and wherein an output of the AND gate controls a second switch (81 or 82). It would have been obvious to one of ordinary skill in van der Zwart, Col. 4 lines 65-67).
Regarding the second transformer, Mangtani, in a charging circuit (Fig. 1) having a latch (36) and a “second” switch (22), teaches a “second” transformer (18), wherein the latch (36) is capable of being reset by a signal indicative of current flowing through a primary coil (18a) of the second transformers (Par. 0042), the second switch controlling the current flowing through the primary coil of the second transformer (Par. 0039, 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Manthe by configuring the charger to add a second transformer, with the latch being reset by a signal indicative of current flowing through a primary coil of the second transformer and the second switch controlling the current flowing through the primary coil of the second transformer, as taught by Mangtani, in order to allow energy to be stored (in the primary coil of the transformer) and transferred at the appropriate times (Mangtani Par. 0040).
Regarding claim 2, Manthe discloses the charger (Annotated Fig. 2-ii above) is configured to supply limited momentary power (the power being determined by Vout , Pars. 0028-0029, and is limited by the power source(s) and circuit structure) and is activated by the operation control circuit (as taught by the combined Manthe-O’Connor above which discloses the operation control circuit controlling the HF controller 22 of Manthe which in turn controls the switch to activate the charger as set forth in Manthe Par. 0029) for a predetermined amount of time (it is activated by activating the switch, Par. 0029, and the predetermined amount of time is the “discrete time interval” in Par. 0029).  
Regarding claim 4, Mangtani further teaches the signal indicative of current flowing through a primary coil of the second transformer controls a maximum voltage to which the in the primary coil of the transformer) and transferred at the appropriate times (Mangtani Par. 0040), and to allow a desired capacitor charge to be reached (such as 300 volts in the example in Par. 0040).
Regarding claim 6, Manthe discloses the switch (34) has reverse conductivity (due to the presence of the diode in 34 as shown in Fig. 2) and the switch is controlled by a trigger signal (“the high frequency controller 22 also controls the switching device 34,” Par. 0029, where the trigger signal is that which is sent to control the switching device) generated by the operation control circuit (it is generated by the controller 22 which as set forth in claim 1 above is controlled in turn in the modified Manthe-O’Connor by the operation control circuit 18 of Manthe) to cause the periodical discharge of the capacitor (Par. 0024).  
Regarding claim 19, Manthe is silent regarding the component that receives the oscillator signal and outputs a signal to the and gate. However, van der Zwart teaches a component (delay element 14, Fig. 1) that receives the oscillator signal and outputs a signal to an AND gate (710 and 720) to modify a duty cycle of operation of a switch (71 and 72). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Manthe by adding a component that receives the oscillator signal and outputs a signal to an AND gate to modify a duty cycle fo an operation of a switch as taught by van der Zwart in order to allow a delay time which may be van der Zwart Col. 4 line 65-Col. 5 line 3), again allowing greater output flexibility. Regarding the AND gate being “the” and gate, and the switch being the second switch, one of ordinary skill would be expected to modify the circuit so that it continues to operate in the same manner as the initial circuit of Manthe, so that the components feed to the single AND gate in Manthe.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Manthe in view of O’Connor, Van der Zwart, and Mangtani, as applied to claim 1, and further in view of Kaneko et al. (US Pat. 5770831, hereinafter “Kaneko”).
Regarding claim 3, the modified Manthe discloses the apparatus set forth above, wherein the charger comprises a flyback converter (Manthe Par. 0028: “high frequency power source 30…using a flyback converter”) but Manthe fails to explicitly disclose the flyback converter having a switch with a reverse blocking capacity. However, Kaneko teaches, in a charger for a machining system (Fig. 1) having voltage supplies (6A, 9A, and 8A) and a transformer (13) located between the voltage supply(/ies) and an output circuit (comprising 1 and 3), a switch (6B and 6D taken together, 8B and 8C taken together, and 9B and 9D taken together) having a reverse blocking capacity (due to respective diodes 6D, 9D, and 8C) that prevents a reverse voltage from being applied to a voltage supply that supplies voltage to the charger (Col. 8  lines 21-22, 52-53, and Col. 8 line 68-Col. 7 line 1). At the time of filing, it would have been obvious to one of ordinary skill in the art to configure the second switch to have a reverse blocking capacity to the flyback converter in the charger of Manthe, the switch having a reverse blocking capacity (due to respective diodes 6D, 9D, and 8C) that prevents a reverse voltage from being applied to a voltage supply, as taught by Kaneko (“that supplies voltage to the charger”: this is the case for Manthe), because it amounts to a combination of prior art elements (the reverse-blocking switch of Kaneko with the flyback converter in the charger of Manthe) according to known methods (a method of adding a reverse-blocking switch in a circuit is known as indicated by Kaneko) with predictable results (reverse current flow would be prevented, see e.g. Kaneko Col. 4 lines 21-22). Further, one of ordinary skill would reasonably be apprised of the benefits of adding the switch to flyback converter in the charger of Manthe in order to prevent reverse current flow as claimed.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Manthe in view of O’Connor, Van der Zwart, and Mangtani, as applied to claim 1 and further in view of Wilmot et al. (US 5592118, hereinafter “Wilmot”).
Regarding claim 7, as best understood, Manthe fails to disclose a pace oscillator. Wilmot teaches a pace oscillator (“oscillator” U2, Col. 15 line 8) and the charger is allowed to operate only in a presence of a signal from the pace oscillator (“[t]he IC contains "divide-by-n" circuitry which allows stable high frequency oscillator frequency to be divided, establishing exciter spark rate frequency,” Col. 15 lines 14-16). At the time of filing it would have been obvious to one of ordinary skill in the art to modify the apparatus of Manthe by adding a pace oscillator as taught by Wilmot to the operation control circuit of Manthe and where the charger is allowed to operate only in a presence of a signal from the pace oscillator as taught by Wilmot in order to “ensures extremely stable spark rate frequency over entire input voltage and environmental operating envelope,” (Wilmot Col. 15 lines 16-18). Furthermore one of ordinary 
Regarding claim 8, Manthe discloses a trigger signal applied to the switch (“the high frequency controller 22 also controls the switching device 34,” Par. 0029, where the trigger signal is that which is sent to control the switching device) but fails to disclose it being generated by a logical combination of a signal from the pace oscillator and a one-time signal, or directly by the signal of the pace oscillator.  However Wilmot teaches a trigger signal generated directly by the signal of the pace oscillator (“[t]he IC contains "divide-by-n" circuitry which allows stable high frequency oscillator frequency to be divided, establishing exciter spark rate frequency,” Col. 15 lines 14-16). At the time of filing it would have been obvious to one of ordinary skill in the art to modify the apparatus of Manthe by configuring a trigger signal to be generated directly by the signal of the pace oscillator as taught by Wilmot because this “ensures extremely stable spark rate frequency over entire input voltage and environmental operating envelope,” (Wilmot Col. 15 lines 16-18).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Manthe in view of O’Connor, Van der Zwart, and Mangtani, as applied to claim 1, and further in view of Brennen (US Pat. 3423560)
Regarding claim 5, the modified Manthe discloses the apparatus set forth above, but fails to disclose a voltage sensor and wherein the operation control system is configured to stop charging the capacitor when a voltage sensed by the voltage sensor exceeds a predefined voltage level.  However, Brennen teaches, in a power supply system for a welding apparatus 26) which is charged, an operation control system (24, Fig. 1) comprising a voltage feedback circuit (25), and the operation control system is configured to stop charging the capacitor when a voltage sensed by the voltage sensor exceeds a predefined voltage level (Col. 2 lines 59-62: “voltage sensing circuit means responsive to the voltage of said storage capacitor means and charging control circuit means responsive to said voltage sensing circuit means for selectively connecting said storage capacitor means with said isolating circuit means…” and Col. 5 lines 70-74: “After capacitor 26 has been charged to the operating potential thereof [so the ‘operating potential’ voltage is that predefined voltage level]…controlled rectifier 68 stops conducting, thereby disconnecting the capacitor 26….”).  At the time of filing it would have been obvious to one of ordinary skill in the art to modify the apparatus of the modified Manthe by adding a voltage sensor and configuring the operation control system to stop charging the capacitor when a voltage sensed exceeds a predefined voltage level in order to avoid damage to the system via e.g. dielectric breakdown of the capacitor. Furthermore one of ordinary skill would be reasonably apprised of the benefits of placing the pace oscillator in the operation control system, specifically, because this is the “master” controller of the system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manthe in view of O’Connor, Van der Zwart, and Mangtani, as applied to claim 1, and further in view of Kelemen et al. (US Pat. 3108178, hereinafter “Kelemen”).
Regarding claim 9, Manthe discloses the apparatus set forth above but fails to disclose the operation control system configured to stop the operation of the charger when an external command signal remains active longer than a predefined time. However, Kelemen teaches, in a here, three, 34, 36, and 37) configured to charge and discharge, an operation control circuit (“control means” in Col. 1 lines 31-35 and including timer relay 26) wherein the operation control circuit is configured to stop an operation of the charger when an external command signal remains active longer than a predefined time (“safety devices include timer relay 26 which…[turns] off the apparatus when contact points 42 remain closed for a period which is longer than the maximum time normally required to charge the capacitors. Timer relay 26 is connected it series with normally open contact points 43 which close instantaneously when charging control relay 44 is energized at the beginning of the charging time,” Kelemen Col. 4 lines 36-47; where the external command signal is the signal to close contact points 42 and the predefined time is the cited “period”). At the time of filing it would have been obvious to one having ordinary skill in the art to modify the apparatus of the modified Manthe by configuring the operation control circuit of Manthe to stop the operation of the charger when an external command signal remains active longer than a predefined time as taught by Kelemen in order to turn off the apparatus “in the event of any malfunctioning, and thereby prevent damage to the components of the apparatus,” (Kelemen Col. 4 lines 36-40).
Response to Arguments
Applicant’s arguments filed 9/3/20 with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN E MCGRATH/             Examiner, Art Unit 3761